PER CURIAM.
At issue is whether a post-judgment order denying attorney’s fees to a plaintiff who recovered a judgment against an insurance company as a second beneficiary of a credit life insurance policy is inconsistent with that judgment and should be reversed. We hold that it is.
Appellee chose not to appeal the final judgment entered in behalf of appellant and it is superfluous to comment upon the correctness of the court’s earlier decision. The judgment having been entered, section 627.428(1), Florida Statutes (1979), compels the award of an attorney’s fee.
Accordingly, we reverse and remand with directions to determine the amount of attorney’s fees to which appellant is entitled.
LETTS, C. J., and BERANEK and GLICKSTEIN, JJ., concur.